EXHIBIT L
                                        U NITED STATES PATENT AND TRADEMARK O FFICE
                                        Trademark Trial and Appeal Board
                                        P.O. Box 1451
                                        Alexandria, VA 22313-1451
                                        General Contact Number: 571-272-8500


                                        October 29, 2018

                                        Opposition No. 91243498

                                        Babco Foods International, LLC

                                               v.

                                        Cannar, Inc.


                                 NOTICE OF DEFAULT

    An answer to the notice of opposition was due in this proceeding on October 19,

2018. Inasmuch as it appears that no answer has been filed, nor has Applicant filed

a motion to extend the time to file an answer, notice of default is hereby entered

against Applicant pursuant to Fed. R. Civ. P. 55(a).1

    Applicant is allowed until thirty days from the date of this order to show cause

why judgment by default should not be entered against Applicant in accordance

with Fed. R. Civ. P. 55(b)(2).




1 Inasmuch as Applicant is in default, the parties’ obligations to hold the discovery
conference, and to serve initial disclosures, are effectively stayed. See TBMP § 312.01.
